Citation Nr: 1420303	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression disorders, and a disorder manifested by disturbance of sleep.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, the Veteran presented sworn testimony during a Travel Board hearing in Muskogee, Oklahoma, conducted by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  In January 2012, the case was remanded for further evidentiary development.  As will be explained in more detail below, there has not been substantial compliance with the Board's remand orders.  Hence, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the January 2012 remand, the Board noted that the issues of entitlement to service connection for a back disability, a neck disability, diabetes mellitus, type II, and chronic obstructive pulmonary disease, entitlement to special monthly compensation based on the need for aid and attendance, and a request to reopen a claim of entitlement to service connection for a cardiac disorder had been raised by the record, but were not adjudicated by the Agency of Original Jurisdiction (AOJ).  In a March 2012 rating decision, the RO denied degenerative arthritis of the thoracolumbar spine with scoliosis, status post discectomy and fusion with scar, bilateral hearing loss and tinnitus.  To date, the Veteran has not expressed disagreement with these matters.  Hence, they are not before the Board.  To the extent that any of the other claims remain outstanding, the Board again refers them to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the January 2012 remand, the Board directed the RO to obtain the Veteran's records from VA and the Social Security Administration (SSA) and schedule him for a VA examination.  VA and SSA records have been associated with his file (they are in a temporary folder), however, it does not appear that the requested VA examination was accomplished and the issue was not re-adjudicated on the merits.  In fact, the Board is unable to locate a subsequent supplemental statement of the case (SSOC).  (The Board also checked the Veteran's virtual files (Virtual VA and VBMS) for the requested development, but was unable to locate an examination conducted after the January 2012 Remand, or an SSOC).  Essentially, it appears as though the case was re-certified to the Board after the March 2012 rating decision but before the RO had the opportunity to complete the remand instructions.  As such, the case must be remanded so that the procedural error may be corrected.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his psychiatric disorder(s).  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner must identify each psychiatric disorder present, then state whether it is at least as likely as not that the Veteran's current acquired psychiatric disorder(s) was/were caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.  

If the examiner assigns a diagnosis of a personality disorder, the examiner must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

The examiner should also comment on the Veteran's reported history of "nervous trouble" during his September 1965 in-service psychiatric evaluation.  The examiner should state whether this constitutes clear and unmistakable evidence that the Veteran's psychiatric disorder preexisted service.  If the examiner determines that the Veteran's psychiatric disorder preexisted military service, the examiner must also indicate whether it is clear and unmistakable that the psychiatric disability did not increase in severity during service beyond the natural progress of the disease.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent, "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After completing the above action and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depressive disorders, and a disorder manifested by disturbance of sleep, should be readjudicated.  If the claim remains denied, an SSOC should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

